Citation Nr: 0406706	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-02 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for heart disease.  
 
 
REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


 
 
ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant had recognized service with the Philippine 
Scouts from May 1946 to April 1949.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  The veteran 
testified at a hearing before a Decision Review Officer at 
the RO in June 2003.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  PTB was not manifested in service or within 3 years 
following service, and is not shown to be related to service.  

2.  Heart disease was not manifested in service or within one 
year following service, and is not shown to be related to 
service. 


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).  

2.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims (Court) seeking review and clarification of the 
Pelegrini decision.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

Here, VA has fully complied with the mandates of the VCAA.  
The claim was considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA in November 2001, prior to 
the decision appealed, and again in August 2003, prior to 
forwarding the appeal to the Board for review.  (The VCAA 
letter, first mailed by the RO in March 2001, was returned 
due to an incorrect address, and was re-mailed to the 
veteran's correct address in November 2001.)  The RO, in 
attempting to obtain evidence in support the veteran's claim, 
sent further correspondence in February 2002, May 2002, June 
2002, and August 2003.

By the above described correspondence, the January 2003 
Statement of the Case (SOC), and the July 2003 Supplemental 
Statement of the Case (SSOC), the appellant was advised of 
the controlling law and regulations and informed as to what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefits sought.  Furthermore, 
the November 2001 and August 2003 letters included 
notification of the changes in VA's duty to assist resulting 
from the VCAA, and provided specific notice concerning the 
veteran's and VA's respective responsibilities in development 
of evidence.  While the November 2001 letter advised him to 
submit additional evidence within 60 days, it went on to 
inform him that evidence received within a year would be 
considered.

In fact, everything received to date has been considered.  
Regarding content of notice, while no communication to the 
veteran specifically advised him to submit everything he had 
pertaining to his claim; he is not prejudiced by such 
omission, as he, in effect, indicated in his June 2003 
personal hearing that all available evidence had been 
submitted.  Documents submitted in August 2003, subsequent to 
the SSOC, consist of duplicates of evidence already of record 
and records of treatment for issues not on appeal.  

In claims for disability compensation, the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision requiring VA to obtain 
a medical examination or opinion only when the record 
indicates the disability may be related to active service but 
does not contain sufficient medical evidence to decide the 
claim.  In other words, the claimant is required to show some 
causal connection between the veteran's military service and 
the claimed disability or death.  See Wells v. Principi, 326 
F.3d 1381 (2003).  Although a VA medical opinion was not 
obtained in this case, the probative evidence of record does 
not show the veteran sustained an event, disease, or injury 
during his period of military service that is related to 
currently claimed disabilities.  For this reason, the Board 
finds a VA medical opinion is not necessary for an adequate 
decision, and the veteran is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi, supra.  

The record includes private medical records, lay statements, 
and statements from the veteran.  The veteran noted in his 
June 2003 personal hearing that all available medical 
evidence had been submitted.  There is no indication that any 
available pertinent evidence remains outstanding.  All notice 
and duty to assist requirements appear to be met.  

In view of the foregoing, we find that VA has satisfied its 
duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

In February 2001 the veteran submitted a formal claim for 
service connection for PTB and heart disease.  He stated he 
was diagnosed with these conditions "sometime after leaving 
service" in 1949, and that he was now bedridden due to his 
illness.  A medical certificate from Dr. A.L.V., dated in 
January 2001, notes treatment of the veteran in 1950 and 1951 
for essential hypertension, with persistent dizziness, 
nausea, vomiting, cardiac distress, insomnia, anxiety, 
urinary tract infections, and rheumatism of both knees.  A 
June 2001 certification from the Republic of the Philippines 
Professional Regulation Commission states that Dr. A.L.V.'s 
name is not listed in the registry books of the Board of 
Medicine containing the names of those duly authorized to 
practice medicine.

In August 2001 the Service Department verified that the 
veteran served from May 1946 to April 1949, with the 
Philippine Scouts.  His service medical records (SMRs) and 
personnel records may have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, if in fact 
there were records pertaining to him being maintained there 
at the time of the fire.  The RO was unable to request the 
Service Department to search alternate sources for the 
veteran's service medical records as he, despite requests by 
the RO in February 2002, May 2002, and June 2002, failed to 
provide a more specific time period in 1946 in which he may 
have received treatment.  

In a January 2002 joint Affidavit, the veteran's neighbors, 
RG and DM, stated that he complained of "body pain, hardship 
of breathing, dizziness, and rheuma of both knees," and that 
he made frequent visits to his doctor.  The veteran noted in 
a June 2002 letter that that the private medical records 
noted in the joint Affidavit of his neighbors were no longer 
available.  He further stated that he was never confined or 
treated at a VA medical center.  

In April 2002 the veteran submitted an Authorization and 
Consent to Release Information to VA (Form 21-4142), noting 
treatment for hypertension, urinary tract infection (UTI), 
and rheumatoid arthritis.  Although the signature is 
illegible, it appears the form was completed by a physician 
who included notes to the effect that the veteran was weak 
and bedridden, complaining of easy fatigability, chest and 
back pains, and knee and ankle joint pains.  The statement 
noted the veteran could not attend to daily functions, such 
as bathing, without assistance.  

In a handwritten letter dated in June 2002, a private 
physician indicated the veteran had been treated for a 
urinary tract infection at D.C.M.C. hospital in August 2001.  
A medical certificate from D.C.M.C. hospital notes further 
treatment for urinary tract infection in June 2002.  The 
veteran was hospitalized overnight in June 2002 at the E.P.D. 
hospital; a medical certificate indicates he was treated for 
chronic obstructive pulmonary disease (COPD).  

On his Request for Information Needed to Reconstruct Medical 
Records (NA Form 13055), the veteran noted treatment for PTB 
and heart disease during service in 1946.  The RO sent 
letters to the veteran in February, May, and June 2002 in 
which it noted that, according to the veteran's reports of 
medical treatment, there appeared to be medical records not 
yet associated with the claims file.  The RO noted that VA 
can assist the veteran in obtaining private medical records, 
and that, due to the possible destruction of his service 
medical records in the fire at NPRC, he was required to 
provide the approximate beginning and ending dates (or a 
three-month window of potential dates) of medical treatment 
in service to assist in reconstruction of his service medical 
data.  

On his February 2003 Substantive Appeal (VA Form 9) and at 
his personal hearing at the RO in June 2003, the veteran 
stated, essentially, that all evidence pertaining to his case 
has been submitted.  During the hearing he noted that he 
began having problems with his lungs while working as a 
farmer "around 1952."  While he could not recall the exact 
date, he testified that his heart problem began subsequent to 
his lung problem.  He contended that his lungs were weakened 
as a result of driving trucks during service, where he was 
exposed to the cold environment and steam from the truck 
engines, and that, after being transferred to a light duty 
job with the engineering brigade, he noticed that he had 
"weakened breathing."  He reported going to sick call a few 
times, but does not allege being diagnosed with PTB or heart 
problems during service.  As noted above, SMRs are not 
available for review.  

III.  Analysis

At the outset, the Board will address the appellant's status 
as a claimant for VA benefits.  Under title 38, United States 
Code, service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, is not 
deemed to have been active military, naval, or air service 
for the purposes of entitlement to VA benefits, except for 
benefits under certain life insurance contracts, compensation 
for service-connected disabilities or death payable under 
chapters 11 and 13 of title 38, (except section 1312(a)), and 
burial and interment under chapters 23 and 24 (to the extent 
provided for in section 2402(8).  38 U.S.C.A. § 107(a) 
(2002).  This category of service generally includes persons 
who served in the Commonwealth Army of the Philippines, or 
who had recognized guerrilla service under the Commonwealth 
Army or commissioned officers of the U.S. Armed Forces.  See 
38 C.F.R. §§ 3.40(c), (d) (2003).

In addition, service in the Philippine Scouts under section 
14 of Public Law No. 79-190 (the Armed Forces Voluntary 
Recruitment Act of 1945), is not deemed to have been active 
military, naval, or air service for the purposes of 
entitlement to VA benefits, except for benefits under certain 
life insurance contracts and compensation for service-
connected disabilities or death payable under chapters 11 and 
13 of title 38.  38 U.S.C.A. § 107(b) (2002).  This category 
of enlistees were known as the "Special" or "New" 
Philippine Scouts, as distinguished from the "Regular" or 
"Old" Philippine Scouts who enlisted in the United States 
Armed Forces before October 6, 1945.  See 38 C.F.R. § 
3.40(a), (b) (2003); Manlincon v. West, 12 Vet. App. 238, 240 
(1999); Laruan v. Principi, 4 Vet. App. 100, 101 (1993).  See 
also Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), wherein 
the U.S. Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

The Board notes that a "veteran" is defined by law as a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. §§ 101(2); 38 C.F.R. § 
3.1(d).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  In addition, 38 U.S.C.A. § 101(24) defines 
the term "active military, naval, or air service" as 
including active duty and any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
a myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.

In view of the foregoing, the appellant, who served with the 
New Philippine Scouts in 1946-49, is potentially eligible for 
compensation for service-connected disability.  Since he is 
not currently service connected for any disability, it 
appears he does not meet the criteria in the law for a 
"veteran."  For purposes of the present decision, however, 
we have addressed him as the veteran herein.

A veteran is entitled to service-connected compensation for 
disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including heart disease and PTB, become manifest to 
a degree of 10 percent within one year (for heart disease) or 
within three years (for PTB) from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that, in 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our final decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
herein has been undertaken with this heightened duty in mind, 
since it appears possible that service records pertaining to 
the veteran may have been destroyed by fire at the NPRC.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the evidence of record is negative for any competent 
diagnosis of, or treatment for, PTB or heart disease.  The 
veteran reported he noticed his "lungs were weakened" 
during service, but that he first had difficulty breathing 
after service, in 1952, and he asserts that his heart problem 
developed subsequently.  In his original claim for service 
connection, he reported being treated for PTB and essential 
hypertension by Dr. A.L.V., beginning in 1950.  However, as 
noted above, medical records from Dr. A.L.V. are not 
considered competent evidence by VA, as there is no 
documentary certification that he is qualified and/or 
authorized to practice medicine.  Private medical records 
indicate treatment for COPD beginning in June 2002, but there 
is no current diagnosis of PTB and no creditable evidence of 
record that the veteran had PTB while on active duty or 
within three years after leaving service.  The veteran has 
claimed that he was treated (other than the claimed treatment 
in 1950 by Dr. A.L.V.) for heart disease (stated as essential 
hypertension) in July 1962, but he says that those records 
are not available.  There is no current diagnosis of heart 
disease, and no creditable evidence of record that the 
veteran had heart disease while on active duty or within the 
first post-service year.  

The Board has carefully considered this claim in the context 
of the possibility that service medical records might have 
been lost by fire.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, supra.  The veteran's 
testimony has been inconsistent as to when he first 
experienced symptoms which he attributes to PTB and heart 
disease.  In the final analysis, however, he has not asserted 
that he was diagnosed with either disorder in service, nor 
was either disorder shown within the pertinent post-service 
time periods for presumptive service connection, nor does he 
have competent diagnoses of the claimd conditions now.

While the veteran is competent to testify as to the symptoms 
he experienced, as a layperson he is not competent to 
diagnose PTB or heart disease, or to attribute any current 
disability to service or to injuries or diseases therein.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
received from the veteran's neighbors noting his "body pain, 
hardship of breathing, dizziness, and rheuma of both knees" 
are also of little probative value, as there is no evidence 
of record indicating their competence to provide medical 
testimony.  In cases such as this, where competent medical 
evidence of current disability and causation is essential, 
lay statements alone are not sufficient to establish a claim 
for service connection.  See Espiritu, supra.

In the absence of competent (medical) evidence showing that 
the veteran presently has PTB or heart disease, there is no 
basis for the granting of service connection.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Further, the record 
before the Board, taking into consideration all information 
and lay or medical evidence, contains no competent evidence 
that the veteran has PTB or heart disease, or persistent or 
recurrent symptoms of PTB or heart disease.  Accordingly, 
further examination prior to the Board's decision is not 
necessary.  See 38 U.S.C.A. § 5103A(d).  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  


ORDER

Service connection for pulmonary tuberculosis is denied.  

Service connection for heart disease is denied. 



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



